         Case 3:20-cv-00303-RFB-VCF Document 41 Filed 06/10/20 Page 1 of 4




 1 Jason D. Guinasso (SBN# 8478)
   500 Damonte Ranch Pkwy, Suite 980
 2 Reno, NV 89521

 3 Telephone: (775) 853-8746
   jguinasso@hutchlegal.com
 4
   Kristen K. Waggoner (AZ Bar 032382)*
 5 Ryan J. Tucker (AZ Bar 034382)*
   Jeremiah Galus (AZ Bar 030469)*
 6
   ALLIANCE DEFENDING FREEDOM
 7 15100 N. 90th Street
   Scottsdale, AZ 85260
 8 Telephone: (480) 444-0020
   kwaggoner@adflegal.org
 9
   rtucker@adflegal.org
10 jgalus@adflegal.org

11 David A. Cortman (GA Bar 188810)*
   ALLIANCE DEFENDING FREEDOM
12 1000 Hurricane Shoals Rd. NE

13 Ste. D-1100
   Lawrenceville, GA 30043
14 Telephone: (770) 339-0774
   dcortman@adflegal.org
15
   *Admitted pro hac vice
16
                         UNITED STATES DISTRICT COURT
17
                                DISTRICT OF NEVADA
18
    CALVARY CHAPEL DAYTON VALLEY,              Case No. 3:20-cv-00303-RFB-VCF
19
                 Plaintiff,
20
    v.                                        PLAINTIFF’S MOTION AND
21
                                              MEMORANDUM IN SUPPORT
22 STEVE SISOLAK, in his official capacity as FOR LEAVE TO FILE POST-
    Governor of Nevada; AARON FORD, in his
                                              HEARING SUPPLEMENTAL
23 official capacity as Attorney General of
                                              BRIEF
    Nevada; FRANK HUNEWILL, in his official
24 capacity as Sheriff of Lyon County,

25
                Defendants.
26

27

28
          Case 3:20-cv-00303-RFB-VCF Document 41 Filed 06/10/20 Page 2 of 4



1          Plaintiff Calvary Chapel Dayton Valley moves for leave to file the attached

2    post-argument supplemental brief and exhibits, and in support of its motion states:

3          1.    During the June 9, 2020, hearings in the captioned and related cases,

4    counsel for the Defendants indicated that live entertainment events were not taking

5    place at casinos. Nonetheless, as set forth in proposed supplemental filing, casinos

6    are offering various types of indoor entertainment in addition to gaming, including

7    lounge acts and indoor amusement parks.

8          2.    Additionally, since the June 9 hearing, large numbers of people have

9    gathered in close proximity at polling places.

10         3.    Finally, Plaintiff seeks to clarify what it perceived as a possible

11   misunderstanding about the distinctions between “as applied” and facial

12   constitutional challenges.

13         For these reasons, Plaintiff requests that this Court grant leave to file the

14   attached post-argument supplemental brief and related exhibits.

15         Submitted this 10th day of June, 2020.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1
        Case 3:20-cv-00303-RFB-VCF Document 41 Filed 06/10/20 Page 3 of 4



1    /s/ Ryan J. Tucker
     Kristen K. Waggoner (AZ Bar 032382)*       Jason D. Guinasso (SBN# 8478)
2    Ryan J. Tucker (AZ Bar 034382)*            500 Damonte Ranch Pkwy, Suite 980
3    Jeremiah Galus (AZ Bar 030469)*            Reno, NV 89521
     ALLIANCE DEFENDING FREEDOM                 Telephone: (775) 853-8746
4    15100 N. 90th Street                       jguinasso@hutchlegal.com
     Scottsdale, AZ 85260
5    Telephone: (480) 444-0020
6    kwaggoner@adflegal.org
     rtucker@adflegal.org
7    jgalus@adflegal.org
8    David A. Cortman (GA Bar 188810)*
9    ALLIANCE DEFENDING FREEDOM
     1000 Hurricane Shoals Rd. NE
10   Ste. D-1100
     Lawrenceville, GA 30043
11   Telephone: (770) 339-0774
12   dcortman@adflegal.org

13   *Admitted pro hac vice
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
          Case 3:20-cv-00303-RFB-VCF Document 41 Filed 06/10/20 Page 4 of 4



1                             CERTIFICATE OF SERVICE

2          I hereby certify that on June 10, 2020, I caused the foregoing to be filed with

3    the Clerk of the Court using the ECF system, which will provide electronic copies

4    to counsel of record.

5
                                           /s/ Ryan J. Tucker
6                                          Ryan J. Tucker (AZ Bar 034382)*
7                                          ALLIANCE DEFENDING FREEDOM
                                           15100 N. 90th Street
8                                          Scottsdale, AZ 85260
                                           Telephone: (480) 444-0020
9                                          rtucker@adflegal.org
10                                         *Admitted pro hac vice

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
